Citation Nr: 1041483	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for blindness in 
the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 and September 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his February 2007 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, sitting 
at the RO.  A hearing was scheduled for July 2008, which the 
Veteran asked to be rescheduled.  Another hearing was scheduled 
for July 2010, to which the Veteran failed to report.  As no 
further communication from the Veteran with regard to a hearing 
has been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2010).


FINDINGS OF FACT

1. In a final rating decision issued in November 1958, the RO 
denied a claim seeking entitlement to service connection for 
blindness in the left eye.

2. Evidence added to the record since the prior final denial in 
November 1958 is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The November 1958 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for blindness in the left eye.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in November 2005, prior to the initial unfavorable AOJ 
decision issued in March 2006.  

In reviewing the claims file, the Board observes that the pre-
adjudicatory VCAA notice informed the Veteran of the type of 
evidence necessary to establish service connection, what is 
considered new and material evidence, how VA would assist him in 
developing his claim, and his and VA's obligations in providing 
such evidence for consideration.  Additionally, the letter 
informed him that his claim had been previously denied for lack 
of evidence of incurrence or aggravation of his blindness in the 
left eye, as required by Kent.

With regard to the notice requirements under Dingess/Hartman, the 
Veteran was supplied no notice as to the substantiation of 
disability ratings and effective dates.  However, the Board finds 
that no prejudice to the Veteran has resulted from this omission.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against the 
Veteran's claim, any questions as to the assignment of a 
disability rating and effective date are rendered moot.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for an 
equitable disposition of the claim. 

With regard to the duty to provide a VA examination if necessary, 
such duty does not extend to claims to reopen until after new and 
material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim. 

II. Analysis

The Veteran contends that he suffered an injury to his left eye 
in service during basic training that has resulted in his left 
eye blindness.  Thus, he contends that service connection is 
warranted for blindness in the left eye.

In a November 1958 rating decision, the RO found that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for blindness in the 
left eye.   Accordingly, the RO denied reopening the Veteran's 
claim of entitlement to service connection for blindness in the 
left eye.

The Veteran did not appeal this decision.  The next communication 
from the Veteran with regard to this claim was his October 2005 
application to reopen his service connection claim for blindness 
in the left eye, which is the subject of this appeal.  Thus, the 
November 1958 decision is final.  38 U.S.C. § 3305(b) (1952, 
Supp. 1957) [38 U.S.C.A. § 7105 (West 2002)]; Department of 
Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in October 2005; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the November 1958 decision, the Veteran's service 
treatment records were of record documenting blindness in the 
left eye.  The claim was denied because the Veteran's left eye 
disorder was deemed preexisting and there was no evidence that 
the blindness was incurred or aggravated in service.  Since the 
final November 1958 rating decision, the Veteran has not 
submitted any new evidence, to include his own arguments that his 
left eye blindness was incurred in service.  The Board 
acknowledges that the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., an in-service injury and 
loss of vision.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Thus, there remains no competent evidence 
of incurrence of aggravation of the Veteran's left eye blindness 
in service.
Therefore, the Board must conclude that the evidence added to the 
record since the November 1958 denial is neither new, nor 
material, in that it is cumulative and redundant of the evidence 
of record at that time and does not raise a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for blindness in the left eye.  As such, 
the Board finds that the requirements to reopen the claim of 
entitlement to service connection for blindness in the left eye 
have not been met.  Therefore, the claim to reopen a previously 
denied claim seeking service connection for blindness in the left 
eye is denied.


ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for blindness 
in the left eye is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


